OPINION ANNOUNCING THE JUDGMENT OF THE COURT
ALDISERT, Circuit Judge.
This appeal follows a district court order directing the transfer of P.M., a voluntarily committed, profoundly retarded minor child, from the Pennhurst State School and Hospital, a facility for the mentally retarded, to a community living arrangement (CLA) in Chester County. The district court issued its order after adopting a master’s report recommending the transfer. P.M.’s parents and the County of Chester, appellants herein, argue that: the master’s factual findings, as adopted by the district court, were clearly erroneous; and the transfer order violated the parents’ constitutional rights. Because Judge Rosenn and I conclude that the hearing master and the district court erred, the judgment of the district court will be reversed.
I.
A complicated procedural history forms the backdrop for this case. In its initial decision, the district court, relying on the eighth and fourteenth amendments to the Constitution, held that Pennhurst was an unconstitutional mode of providing residential services to the mentally retarded. Halderman v. Pennhurst State School and Hospital, 446 F.Supp. 1295 (E.D.Pa.1978). It ordered that Pennhurst be phased out and that its residents be placed in CLAs. Pursuant to Rule 53, F.R.Civ.P., the court appointed a special master who was empowered to “plan, organize, direct, supervise and monitor” the transition to the CLAs. Id. at 1326-28.
On appeal, we essentially affirmed the district court’s order, but relied on federal statutory grounds rather than the United States Constitution. Halderman v. Pennhurst State School and Hospital, 612 F.2d 84 (3d Cir.1979). We vacated that portion of the trial court’s order mandating that Pennhurst be closed and remanded the case for “individual determinations by the court, or by the Special Master, as to the appropriateness of an improved Pennhurst for each such patient.” Id. at 114. Although we established a presumption in favor of placing individuals in CLAs, we emphasized that the “special needs and desires of individual patients must not be neglected in the process.” Id. at 115. We made no mention of parental rights with respect to the transfer of minor children and did not indicate whether any such transfer had to be voluntary.
The United States Supreme Court granted certiorari on June 9, 1980, Pennhurst State School and Hospital v. Halderman, *704447 U.S. 904, 100 S.Ct. 2984, 64 L.Ed.2d 853 (1980), and on June 30, 1980, pending its final disposition of the appeal, stayed our judgment to the extent that we mandated the movement of Pennhurst residents to CLAs, Pennhurst State School and Hospital v. Halderman, 448 U.S. 905, 100 S.Ct. 3046, 65 L.Ed.2d 1135 (1980) (interim order granting stay). The Court then reversed our decision, concluding that plaintiffs lacked standing under the applicable federal statute, and remanded the case for further consideration. Pennhurst State School and Hospital v. Halderman, 451 U.S. 1, 101 S.Ct. 1531, 67 L.Ed.2d 694 (1981). On remand we again affirmed the original relief ordered by the district court, this time on state law grounds, Halderman v. Pennhurst State School and Hospital, 673 F.2d 647 (3d Cir.1982). The Supreme Court again granted certiorari, Pennhurst State School and Hospital, 457 U.S. 1131, 102 S.Ct. 2956, 73 L.Ed.2d 1348 (1982), but has yet to dispose of the appeal.
On the basis of our first appellate decision, the district court mandated that individual habilitation plans (IHPs) be developed supporting the transfer of Pennhurst’s school age residents to CLAs. Although parents were permitted to participate as members of their child’s IHP “team,” parental consent to any transfer was not required. The IHP was first to be submitted to a court-appointed master. If the parents objected to the recommendations of the IHP, they could demand a hearing before the master for the purpose of determining “whether the living arrangements and services being provided the residents at Pennhurst [were] more beneficial to the resident’s habilitation than the living arrangements and services which [had] been made ready in the community in accordance with the IHP.” Halderman v. Pennhurst State School and Hospital, No. 74-1345, at 65 (E.D.Pa. Apr. 24, 1980) (order establishing transfer procedures), reprinted in app. at 25a. After such hearing, the master was to prepare a report for district court consideration. Parents could then file exceptions to the master’s report with the district court under Rule 53, F.R.Civ.P. In light of the Supreme Court stay of June 30, 1980, the district court further ordered that no resident of Pennhurst could be transferred to a CLA unless such transfer was voluntary.
The question of P.M.'s transfer arose on October 13,1981, when his IHP was prepared proposing that he be transferred from Pennhurst, where he had resided for over nine years, to a CLA in Chester County. The parents objected, calling into play a master’s hearing. At the hearing, the parents refused to consent to the transfer. Two mental retardation professionals and representatives of Pennsylvania and Chester County, testified in support of the parents’ position.
Notwithstanding these objections, the hearing master filed a report finding that the proposed transfer of P.M. was both “voluntary” and “more beneficial” and ordered “that the County ... is authorized and directed to proceed with the proposed placement of ... P.M.....” Report of Hearing Master at 23-24, reprinted in app. at 298a-99a. Pursuant to Rule 53, F.R. Civ.P., the parents filed exceptions in the district court to the hearing master’s report, asserting, inter alia, that the hearing master’s finding and order violated the parents’ constitutional right to direct the care and upbringing of their minor child. On February 26, 1982, after holding a hearing on the parents’ exceptions, and sitting without a jury, the district court adopted the hearing master’s report and dismissed all of the exceptions. On March 10, 1982, P.M. was transferred to the CLA where he remains today.
The parents and Chester County now appeal, asserting that the district court’s transfer order should be reversed because: (1) the findings of the court and the hearing master are clearly erroneous, and (2) in reaching its decision the court violated the parents’ constitutional rights.1 The Com*705monwealth of Pennsylvania has filed an amicus curiae brief in which it endorses the appellants’ position.
II.
Appellants’ arguments before this court raise both constitutional and non-constitutional claims. Because a court “will not pass upon a constitutional question although properly presented by the record, if there is also present some other ground upon which the case may be disposed of,” Ashwander v. Tennessee Valley Authority, 297 U.S. 288, 347, 56 S.Ct. 466, 483, 80 L.Ed. 688 (1941) (Brandeis, J., concurring), I will address the non-constitutional contention first.
Appellants contend that the master erred in “[f]inding that the proposed community placement of P.M. [would be] ‘more beneficial’ than his remaining at Pennhurst ....”2 Exceptions to Hearing Master’s Report at 4, reprinted in app. at 303a. Under Rule 53(e)(2), F.R.Civ.P., the district judge in a non-jury action shall accept the master’s factual findings unless they are clearly erroneous, and our review of a trial court’s adoption of a master’s findings is governed by that same standard. Ray v. Safeway Stores, Inc., 614 F.2d 729, 730 (10th Cir.1980); International Industries, Inc. v. Warren Petroleum Corp., 248 F.2d 696, 699 (3d Cir.1957), cert. dismissed, 355 U.S. 943, 78 S.Ct. 529, 2 L.Ed.2d 523 (1958). Further, we will reverse a district court’s findings under the clearly erroneous standard only if they are “completely devoid of minimum evidentiary support,” or bear “no rational relationship to the supporting evidentiary data.” Krasnov v. Dinan, 465 F.2d 1298, 1302 (3d Cir.1972).
In support of his finding, the hearing master relied on four factors: (1) the presumption in favor of community placement established by this court,3 Halderman v. Pennhurst State School and Hospital, 612 F.2d 84 (3d Cir.1979); (2) evidence that the CLA staff had resolved many, but not all, of the safety and programmatic concerns previously noted by the parents;4 (3) expert testimony in favor of the transfer which he considered more persuasive than the opposing testimony of the parents’ experts; and (4) the evidence establishing that the CLA would have a 1:1 staff-to-patient ratio. Appellants offered no evidence, either to the master, the district court, or *706this court, to contradict any of these factors other than the relative persuasiveness of the experts’ testimony. Therefore, on the basis of the uncontradicted evidentiary support, I conclude that the finding that the CLA would be “more beneficial” was not clearly erroneous. I now turn to appellants’ constitutional contention.
III.
Appellants argue that the district court, in adopting the master’s report and ordering the transfer of P.M. over his parents’ objections, failed to give sufficient weight to the parents’ concerns and violated their constitutional rights. Because this question concerns the recognition, selection, and application of legal precepts, our review is plenary. Universal Minerals, Inc. v. C.A. Hughes & Co., 669 F.2d 98, 103 (3d Cir. 1981).
A.
The existence, source, and scope of the substantive parental constitutional right to make decisions relating to general family matters, without governmental interference, has been the subject of continuing concern in constitutional adjudication. These cases have arisen in a variety of factual contexts. Regardless of the factual differences, however, the Supreme Court has consistently maintained that “freedom of personal choice in matters of ... family life is one of the liberties protected by the Due Process Clause of the Fourteenth Amendment.”5 Cleveland Board of Education v. LaFleur, 414 U.S. 632, 639-40, 94 S.Ct. 791, 796, 39 L.Ed.2d 52 (1974) (public school regulation requiring teachers to take maternity leave for the five months prior to expected child birth held an unconstitutional interference with a woman’s right to bear children). The Court has also noted that “the Constitution protects the sanctity of the family precisely because the institution of family is deeply rooted in this Nation’s history and tradition.” Moore v. City of East Cleveland, 431 U.S. 494, 503, 97 S.Ct. 1932, 1936, 52 L.Ed.2d 531 (1977) (city zoning ordinance incorporating a restrictive definition of “family” held violative of fourteenth amendment). Further, the Court has recognized that “the importance of the familial relationship, to the individuals involved and to the society, stems from the emotional attachments that derive from the intimacy of daily association, and from the role it plays” in promoting a way of life. Smith v. Organization of Foster Families for Equality & Reform, 431 U.S. 816, 844, 97 S.Ct. 2094, 2109, 53 L.Ed.2d 14 (1977) (a child custody case upholding a state law that gives fathers of legitimate children an absolute veto over adoption decisions but denies that right to certain fathers of illegitimate children). See also Lehman v. Lycoming County Children’s Services Agency, 648 F.2d 135, 163-66 (3d Cir.1981) (Rosenn, J., dissenting) (collecting and analyzing relevant Supreme Court child custody case law), aff’d, - U.S. -, 102 S.Ct. 3231, 73 L.Ed.2d 928 (1982).6
These cases lead to the conclusion that the Constitution mandates a judicial obligation to respect, if not protect, parental authority in decisions relating to general family matters because of the importance of the parental role in family life. This parental role is “established beyond debate as an enduring American tradition,” Wisconsin v. Yoder, 406 U.S. 205, 232, 92 S.Ct. 1526, 1541, 32 L.Ed.2d 15 (1972), and recognized as “basic in the structure of our society,” Gins*707berg v. New York, 390 U.S. 629, 639, 88 S.Ct. 1274, 1280, 20 L.Ed.2d 195 (1968). The Court, however, has made it equally clear that, while parental decisionmaking is to be preferred in most circumstances, “the family itself is not beyond regulation in the public interest” and that in “[ajcting to guard the general interest in youth’s well being, the state as parens patriae may restrict the parent’s control by requiring school attendance, regulating or prohibiting the child’s labor and in many other ways.” Prince v. Massachusetts, 321 U.S. 158, 166, 64 S.Ct. 438, 442, 88 L.Ed. 645 (1944) (footnotes omitted).
Thus, the basic issue for the courts in parental right cases is to decide whether the state has demonstrated a sufficiently important interest to justify governmental interference with parental decisionmaking authority. This clearly requires a balancing of interests which the Court has carried out in a variety of circumstances. In so doing it has consistently applied a heavy presumption in favor of parental decisions.
The specific, independent parental interest asserted by appellants in the instant case is not the right to make general, family-related decisions, but rather the right of the parents to decide, free from governmental interference, matters concerning the growth, development, and upbringing of their children. The Supreme Court has addressed this right in cases involving parent-state conflicts in the areas of medical treatment and educational decisionmaking. The institutional treatment of mentally retarded children has elements of both. Medical issues arise in reviewing the parents’ decision to voluntarily commit their child and educational issues arise in connection with habilitation decisionmaking.
In what it later described as perhaps the most significant statement in this area of the law, the Supreme Court recognized that parents, as head of the family unit, have the right, protected by the due process clause, “to direct the upbringing and education of [their] children ... [and that this right could] not be abridged by legislation which has no reasonable relation to some purpose within the competency of the State.” Pierce v. Society of Sisters, 268 U.S. 510, 534-35, 45 S.Ct. 571, 573, 69 L.Ed. 1070 (1925). There, a state law requiring that all children between the ages of eight and sixteen years attend public rather than private schools was declared invalid as an unreasonable interference with the parental right.
In Wisconsin v. Yoder, the Court was presented with a somewhat more complex conflict involving the parental right to direct the upbringing of their children coupled with the free exercise clause of the first amendment set against a state’s compulsory school attendance law. The Court found the law unconstitutional. In doing so it stated, relying on Pierce, that “the values of parental direction of the ... upbringing and education of their children ... have a high place in our society,” id. 406 U.S. at 213-14, 92 S.Ct. at 1532, and that the “primary role of parents in the upbringing of their children is now established beyond debate ...,” id. at 232, 92 S.Ct. at 1541. But, the Court defined its analytical calculus in terms of the first amendment and not the acknowledged parental right to direct their child’s upbringing. It stated that
a State’s interest in universal education, however highly we rank it, is not totally free from a balancing process when it impinges on fundamental rights and interests, such as those specifically protected by the Free Exercise Clause of the First Amendment, and the traditional interest of parents with respect to the religious upbringing of their children .... Id. at 214, 92 S.Ct. at 1532 (emphasis added).
One shortcoming of the Pierce decision, not rectified by Yoder, was that it did not define the full extent or quality of the parental right and did not determine what level of state interest might be necessary to authorize governmental interference with the right. In more recent decisions, however, the Court has begun to articulate an answer to these questions. In Planned Parenthood of Missouri v. Danforth, 428 U.S. 52, 96 S.Ct. 2831, 49 L.Ed.2d 788 (1976), the *708Court invalidated a state law to the extent that it gave parents an absolute veto over the abortion decision of their minor child, made during the first trimester of pregnancy. The statute had been upheld below on the basis that it “safeguard[ed] the authority of [parents in the] family relationship.” Id. at 73, 96 S.Ct. at 2843. While the Supreme Court recognized the existence of this “independent interest of the parent” it concluded that it would not support the right to an absolute veto because it was “no more weighty than the right of privacy of the competent minor mature enough to become pregnant.” Id. at 75, 96 S.Ct. at 2844.
Under Roe v. Wade, 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147 (1973), the Court held that the right of privacy, which included “a woman’s decision whether or not to terminate her pregnancy,” was a fundamental right requiring a compelling state interest to support any governmental interference, id. at 152-53, 93 S.Ct. at 726. Thus, by stating, in Planned Parenthood, that the parents’ right to direct their child’s upbringing was “no more weighty than the [child’s] right of privacy,” it could be argued that the parental interest herein at issue also rose to the level of a “fundamental” right and that it could be qualified only by a “compelling” governmental interest.
The “fundamental” rights argument seems refuted, however, in a more recent decision. Parham v. J.R., 442 U.S. 584, 99 S.Ct. 2493, 61 L.Ed.2d 101 (1979). There, the conflict matched the parents’ desire to have their child voluntarily committed to a mental institution against both the child’s liberty interest to be protected against unnecessary confinement and the state’s interest in reserving its limited mental health facilities for the truly needy. In describing the nature of the parental right at issue, the Court stated that “[o]ur jurisprudence historically has reflected Western civilization concepts of the family as a unit with broad parental authority over minor children.” Id. at 602, 99 S.Ct. at 2504. It went on to caution, however, that “a state is not without constitutional control over parental discretion in dealing with children when their physical and mental health is jeopardized.” Id. at 603, 99 S.Ct. at 2504. The Court concluded that “our precedents permit the parents to retain a substantial, if not the dominant, role in the [voluntary commitment] decision, absent a finding of neglect or abuse, and that the traditional presumption that the parents act in the best interests of their child should apply.” Id. at 604, 99 S.Ct. at 2505.
The Court further reasoned that this parental right to have a “substantial, if not dominant role in the [voluntary commitment] decision” must be balanced against the child’s “substantial liberty interest in not being confined unnecessarily for medical treatment ...,” id. at 600, 99 S.Ct. at 2503, and the state’s “significant interest in confining the use of its costly mental health facilities to cases of genuine need,” id. at 604-05, 99 S.Ct. at 2505 (emphasis added). The interests of the child would be sufficiently protected by requiring “a ‘neutral factfinder’ to determine whether the statutory requirements for admission are satisfied.” Id. at 606, 99 S.Ct. at 2506. The state’s interests would be protected by the hospital superintendent who was authorized both to deny commitment of a prospective patient on a determination that the person was not mentally ill or would not benefit from hospital care and to deny continued confinement for a current patient on a determination that the patient’s recovery had progressed to the point where hospitalization was no longer needed. Id. at 605, 99 S.Ct. at 2505.
Therefore, Parham indicates that the parents’ right to have their child voluntarily committed could be subordinated to either the child’s basic liberty interest in not being unnecessarily confined or the state’s significant interest in maintaining control over the utilization of its facilities. Because a compelling state interest is required to overcome a fundamental constitutional right, see Roe v. Wade, 410 U.S. at 152-53, 93 S.Ct. at 726, Parham clearly argues against the characterization of the parental right therein at issue, as fundamental. The view that this parental right is not fundamental also finds support in Yoder. There, *709it will be recalled, the Court recognized that violations of both this right and the free exercise clause were implicated by the state’s compulsory school attendance law. In holding the law unconstitutional, however, the Court clearly relied primarily, if not solely, on the free exercise clause.
I read these cases, therefore, to establish that parents have a substantial constitutional right, as head of the family unit, to direct and control the upbringing and development of their minor children. If the parental decisions amount to abuse or neglect of the minor child then the parental right is no longer constitutionally protected, and the state, as parens patriae, may intervene to protect the child. Absent a showing of abuse or neglect, however, the parental right remains substantial and may be subject to governmental interference only when such interference is supported by a significant governmental interest.7
B.
I now turn to the critical question presented by this appeal, whether this parental right was afforded sufficient consideration in the proceedings below. I will first analyze the master’s report and then the district court’s decision.
1.
As stated in Part II, supra, the hearing master cited four factors in support of his finding that, for P.M., the CLA would be more beneficial than Pennhurst. These were the presumption in favor of transfer, the programmatic adjustments made by the CLA staff in response to the parents’ concerns, the CLA’s 1:1 staffing ratio, and the master’s reliance on the pro-transfer experts. Nowhere does the master even recognize the existence of any constitutional right of the parents much less discuss the scope of that right and what level of governmental interest is necessary to overcome it. It is not clear from the record, however, whether the parents couched their objections to the master in constitutional terms. I must assume that they did not, and I therefore conclude that although the master’s failure to address these constitutional concerns was error, it is not reversible error.8 In their exceptions to the master’s report the parents did invoke the Constitution.9 I now turn to the question of whether the district court’s adoption of the master’s report violated the parents’ rights.
2.
The district court “adopt[ed] the Report of the Hearing Master and dismissed] the [parents’] exceptions .. .. ” App. at 367a. It did so after recognizing that the “parents’ interests in directing the upbringing *710of their children is cognizable and substantial.” App. at 362a, quoting Bartley v. Kremens, 402 F.Supp. 1039, 1057 (E.D.Pa.1975), vacated and remanded on other grounds, 431 U.S. 119, 97 S.Ct. 1709, 52 L.Ed.2d 184 (1977), on remand sub nom., Institutionalized Juveniles v. Secretary of Public Welfare, 459 F.Supp. 30 (E.D.Pa.1978), rev’d and remanded, 442 U.S. 640, 99 S.Ct. 2523, 61 L.Ed.2d 142 (1979). But, after recognizing the existence of this parental right, the court went on to explain that procedural protections only had been extended to appellants.10 The district court failed to consider the parents’ wishes as substantive evidence. The court then asserted that the parents claimed, over and above any procedural rights, “an absolute right to have their son remain at Pennhurst.” App. at 364a. Adopting an in terrorem argument, the court stated that if it were “to accept the parents’ position, parents of all Pennhurst residents would be accorded the right to overrule the treatment decisions of the Pennhurst staff, including the location of their child ...,” id. at 365a, and held that the parents would not be allowed “to veto the decisions of the retardation professionals unless and until the parents can show that the recommended programs for their child will not provide adequate habilitation . ... ” Id. Thus, the district court mischaracterized the parents’ constitutional right to direct the upbringing of their child as “absolute” and erroneously placed on them the burden of proving that the proposed transfer would be harmful. This is reversible error.
As I demonstrated earlier, parents have a substantial right to direct the upbringing of their minor children which can only be overcome either by a showing of abuse or neglect, or by proof of a significant governmental interest running counter to the express parental desires. Here there is no indication of abuse or neglect. The hearing master declared, “I do not mean to accuse [P.M.’s parents] of any kind of neglect of their son or insensitivity to his needs; that is clearly not the case.” Id. at 289a. Neither the parties nor the district court challenged this statement. Moreover, it was not argued, either to the master or before the district court, and we cannot conclude, that the present treatment at Pennhurst amounts to abuse or neglect. Therefore, we may affirm the district court order only if we conclude that the evidence presented clearly established the existence of a significant countervailing governmental interest. Because the critical determination is the appropriateness of the transfer and its relative benefits for P.M., the governmental interest at issue here is the safety and well-being of P.M. The only evidence to support the existence of such an interest are the factors relied on by the hearing master in concluding that the CLA would be more beneficial to P.M. than Pennhurst. These factors were the judicially-created presumption in favor of transfer, the fact that the CLA program had been adjusted in response to parental criticism, the 1:1 staffing at the CLA, and the testimony of the pro-transfer experts. In my opinion, the totality of this evidence falls short of the quantum of support required to prove the existence of a significant governmental interest sufficient to negate the parents’ substantial constitutional right.
*711Clearly, there was expert testimony offered both for and against the transfer decision. The four pro-transfer experts, while not present at the hearing, had their reports read into the record. None of them saw P.M. more than once prior to making his or her report and several of them supported the CLA placement only with some reservations.11
The parents’ two expert witnesses testified that P.M. might regress at the CLA, that it was a more dangerous environment than Pennhurst, and that with the increased staff supervision at the CLA it might actually be more restrictive than Pennhurst. The master cautioned Dr. Rubin, one of the parents’ experts, that it was unfair to conclude that the CLA was in fact a detrimental environment for P.M. because it “truly is an unknown.” Id. at 174a. Dr. Rubin replied that “[w]e’re not running an experiment on [P.M.].” Id. at 175a. Thus, while the hearing master “agree[d]” with the pro-transfer experts, he did so not because their testimony clearly overwhelmed the parents’ experts but rather on a subjective determination that the CLA was “designed around [P.M.’s] potential rather than his limitations .... ” Id. at 298a.
Also, the increased staffing ratio of the CLA, as indicated by some of the expert testimony, cannot be viewed as an entirely positive feature. It may have been required in large measure because of the increased freedom, and increased danger, that would be present in the community environment.12 Finally, the programmatic changes effected in the CLA merely addressed some of the specific safety concerns of the parents, and not their more generalized concern, that, as parents, they did not believe that the CLA was the best place for their son. This leaves the judicially-created presumption as the principal factor supporting the transfer decision. In my view relevant commandments of the Constitution take precedence over such a presumption. Simply put, although this presumption would be important in deciding a cause where only substantive law is concerned it is not of sufficient weight to overcome the substantial constitutional right at issue here and cannot by itself tip the scales in favor of transfer.
IY.
I conclude, therefore, that the district court did not afford to the parents’ views the consideration that the Constitution demands. Where, as here, the evidence as to the preferable setting was conflicting, and even assuming that the hearing evidence preponderated on the proposition that better care was available at the CLA, in the absence of either a discrete finding by the master that the treatment P.M. had at Pennhurst was tantamount to “abuse and neglect,” or the existence of evidence sufficient to support a significant countervailing governmental interest, the wishes of the parents should have been given the “substantial, if not dominant, role in [that transfer] decision.” Because the evidence did not establish either abuse and neglect or the existence of a significant governmental interest, it was reversible error to transfer the child and to ignore the parents’ wishes.
A majority have agreed that the judgment of the district court will be reversed. I would reverse outright with a direction that the district court enter an order returning P.M. from the CLA to Pennhurst. Judge Rosenn would remand. Accordingly, the judgment of the district court will be *712reversed and the cause remanded to the district court with directions to reconsider the record and give the views of the parents appropriate weight.

. Appellants raise a third contention in their brief before this court. They argue that the “district court erred in compelling the Commonwealth [of Pennsylvania] and the County *705[of Chester] to override the parental transfer decision in this case.” Joint Brief for Appellants at 41. While I have some difficulty in determining the precise basis of this contention it appears to rest on the assertion that “states have a valid interest in preserving the family unit and maintaining parental authority over children,” id, and that since the Commonwealth would not compel the transfer of P.M. over the parents’ objections neither should the district court. The Commonwealth concurs that it would not compel transfer in this case, citing its “long-standing, informal policy of respecting the parents’ preferences unless those preferences are not in the best interest of the child .... ” Brief for Amicus Curiae at 4 n. 1. Because the Commonwealth developed this position on the basis of the Supreme Court decision in Wisconsin v. Yoder, 406 U.S. 205, 92 S.Ct. 1526, 32 L.Ed.2d 15 (1972) (holding that a state could not constitutionally require compulsory school attendance of children through age sixteen), it is at bottom a constitutionally based policy, raising the same issues and concerns as the appellants’ denominated constitutional argument in this case. Therefore, I will focus my discussion on the asserted constitutional claim of appellants.


. The master, under the district court’s order following the Supreme Court’s June 1980 stay of our initial appellate decision, was directed to determine that the transfer of P.M. to a CLA was voluntary as well as appropriate or beneficial. In its February 26, 1982 memorandum issued in support of its transfer order, however, the district court ruled that after the Supreme Court disposed of the appeal, the stay lifted and thus any potential objections to the master’s determinations on the voluntariness of P.M.’s transfer were moot. No appeal was taken from this mootness ruling, and I express no opinion as to either the ruling itself or the master’s finding that the transfer was voluntary.


. Although the master did not expressly rely on this presumption in reaching his decision, Hearing Master’s Report at 14-15, reprinted in app. at 289a-90a, I will treat it as if he did because the presumption is clearly' available to provide added support for that decision.


. A major safety concern of the parents that has never been resolved is the possibility of a fire in the CLA that could isolate P.M.’s room from a safe exit route.


. Because the instant case involves a conflict between the parents’ desires and the dictates of a United States district court, it is the due process clause of the fifth amendment and not that of the fourteenth amendment that is directly at issue. The analysis, however, would be the same under the fourteenth amendment.


. While the instant case is not couched in classic child custody terms, in that the conflict is not that of parental custody as against state custody, I feel the rights developed in the custody cases are relevant here. The question at issue in the instant case is whether child custody is more appropriate in one type of state institution or in another state-sponsored living arrangement. The rights established in the custody cases provide analogous support for appellants here because the parents, at bottom, are expressing strong and substantial concerns as to where they feel custody should be.


. The right at issue here, that of parents to be able to direct and control the upbringing of their children without unnecessary governmental interference, is a right protected under the auspices of substantive due process. By analogy to fifth and fourteenth amendment equal protection cases, the right herein recognized is analytically equivalent to that group of rights requiring an “intermediate” level of scrutiny. See Plyler v. Doe, 457 U.S. 202, 102 S.Ct. 2382, 72 L.Ed.2d 786 (U.S.1982) (education); Foley v. Connelie, 435 U.S. 291, 98 S.Ct. 1067, 55 L.Ed.2d 287 (1978) (alienage); Trimble v. Gordon, 430 U.S. 762, 97 S.Ct. 1459, 52 L.Ed.2d 31 (1977) (illegitimacy); Craig v. Boren, 429 U.S. 190, 97 S.Ct. 451, 50 L.Ed.2d 397 (1976) (sex discrimination).


. As a general rule, we will not reverse a decision made in a prior proceeding on grounds that were not urged or argued in that proceeding. Walker v. Sinclair Refining Co., 320 F.2d 302, 305 (3d Cir.1963). This is not an inflexible rule, however, and it will not be applied when public interest and justice so warrant. Franki Foundation Co. v. Alger-Rau & Associates, Inc., 513 F.2d 581, 586 (3d Cir.1975). Here, although the master failed to give sufficient consideration to the constitutional rights of the parents in determining the placement of P.M., neither justice nor public interest compels reversal because the district court’s review of the master’s report could have easily corrected the error. I will, therefore, focus my attention on the district court proceedings.


. Exception 11 to the report stated:
The Parents except to ... the Hearing Master’s Finding that the proposed community placement of P.M. is “more beneficial” than his remaining at Pennhurst [in that it] (1) ... unconstitutionally intrudes upon areas reserved for parental . .. judgment ....
Exceptions to the Hearing Master’s Report at 4, reprinted in app. at 303a.


. The district court summarized its views of the rights of the parents as follows:
Mindful of this venerable legal tradition, this Court’s Orders in this case have sought to provide for and encourage parental involvement in the process of developing an individual habilitation plan. Parents and guardians are urged to become intimately involved as members of the team which determines the individual habilitation plans for each member of the plaintiff class. Pursuant to this Court’s Orders, parents are given the right to demand a hearing in the event they object to a habilitation plan transferring their son or daughter to a community living arrangement. At the hearing, they have a right to be represented by counsel, present evidence, and present argument as to why a community living arrangement will be less beneficial to their child’s habilitation than his or her continued residence at Pennhurst. In addition, if the parents are dissatisfied with the Master’s Report, they may file exceptions with the Court, as have the parents of P.M. in this case.
App. at 362a-63a.


. Archie Simmons, for example, a physical therapist consultant, testified that the CLA would meet P.M.’s needs but “strongly suggested] that [P.M.] be evaluated periodically, 3 to 6 month intervals, in order to assess his physical and psychological status.” App. at 48a. Further, Melissa Perot, an occupational therapist, expressed concerns that the proposed habilitation plan might “prove insufficient to maintain his [P.M.’s] present rath-of progress . ..and suggested that other^jnore intensive therapy might be required. Id at 254a.


. As Ms. Nichols, the other expert who testified in support of the parents’ position stated, “[the o]ne-to-one coverage is perhaps the most restrictive thing that I’ve heard of in a long time. It implies in fact that perhaps the setting is dangerous to [P.M.] without that type of coverage.” App. at 148a-49a.